Title: Thomas Jefferson to Theodorus Bailey, 28 March 1811
From: Jefferson, Thomas
To: Bailey, Theodorus


          
            Dear Sir
            Monticello Mar. 28. 11
          
           I am to thank you for your two letters of the 18th & the attention you have been so kind as to shew to mine addressed to mr Warden. one since recieved from him gives me the hope that that which I now inclose may still find him at N. York; but lest he should be gone I am obliged again to take the benefit of your cover, and renew the request, if he should be gone, to return it again under cover to me.
          
            Accept the assurances of my great esteem & respect.
            
 Th: Jefferson
          
        